Order granting motion of the respondents and directing that the deposition of the Federal Emergency Administration of Public Works be ta ken and that the docket of such Administration be produced to aid and refresh the recollection of witnesses, reversed on the law and the facts, with ten dollars. *918costs and disbursements, and motion denied, with ten dollars costs. Irrespective of the question of the power of a State court to direct the examination of a Federal agency, the examination is not material and necessary. Chapter 373 of the Laws of 1934 enabled the City of Long Beach to create a special assessment district and to provide for levy of assessments. The constitutionality of the enabling act has been upheld (Longken, Inc., v. City of Long Beach, 244 App. Div. 728; affd., without opinion, 268 N. Y. 532) as not violative of the constitutional requirement with respect to limitation of the city’s indebtedness. It is undisputed that the loan agreement between the Federal government and the City of Long Beach contemplates the levy, collection and application of assessments and payment of bonds in conformity with the provisions of the enabling act. The claimed motive of the City of Long Beach to circumvent the constitutional requirement in order to obtain Federal assistance is immaterial, since creation of a special assessment district was lawful. The respondents’ grievance, if any, may be addressed solely to alleged violations of the provisions of chapter 373 of the Laws of 1934. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.